 


109 HR 3207 RH: Second-Stage Small Business Development Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 118 
109th CONGRESS 1st Session 
H. R. 3207 
[Report No. 109–205] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Fitzpatrick of Pennsylvania introduced the following bill; which was referred to the Committee on Small Business 
 
 
July 28, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on July 12, 2005 
 
A BILL 
To direct the Administrator of the Small Business Administration to establish a pilot program to make grants to eligible entities for the development of peer learning opportunities for second-stage small business concerns. 
 
 
 
 
1.Short titleThis Act may be cited as the Second-Stage Small Business Development Act of 2005. 
2.PurposeThe purpose of this Act is to establish a four-year pilot program to— 
(1)identify second-stage small business concerns that have the capacity for significant business growth and job creation; 
(2)facilitate business growth and job creation by second-stage small business concerns through the development of peer learning opportunities; 
(3)utilize the network of small business development centers to expand access to peer learning opportunities for second-stage small business concerns; and 
(4)assist businesses owned by minority individuals, service-disabled veterans, and women. 
3.Pilot program 
(a)EstablishmentThe Administrator shall establish and carry out a pilot program (referred to in this Act as the pilot program) to make grants to eligible entities for the development of peer learning opportunities for second-stage small business concerns in accordance with this Act. 
(b)Selection of grant recipients 
(1)In generalFrom the eligible entities located in the States in each of the 10 regions under paragraph (3), the Administrator shall select 2 eligible entities to receive grants. 
(2)Eligible entitiesIn this Act, the term eligible entity means an entity that— 
(A)is eligible to receive funding under section 21 of the Small Business Act (15 U.S.C. 648); and 
(B)submits to the Secretary an application that includes— 
(i)a plan to— 
(I)offer peer learning opportunities to second-stage small business concerns; and 
(II)transition to providing such opportunities using non-governmental funding; and 
(ii)any other information and assurances that the Secretary may require. 
(3)Criteria for selection The Administrator shall evaluate the plans submitted by the eligible entities under paragraph (2) and select eligible entities to receive grants on the basis of the merit of such plans. 
(4)Regions describedThe regions referred to in paragraph (1) are as follows: 
(A)Region 1Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode Island. 
(B)Region 2New York, New Jersey, Puerto Rico, and the Virgin Islands. 
(C)Region 3 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and Delaware. 
(D)Region 4Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida, Kentucky, and Tennessee.  
(E)Region 5Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota. 
(F)Region 6Texas, New Mexico, Arkansas, Oklahoma, and Louisiana. 
(G)Region 7Missouri, Iowa, Nebraska, and Kansas. 
(H)Region 8Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah. 
(I)Region 9California, Guam, Hawaii, Nevada, Arizona, and American Samoa.  
(J)Region 10Washington, Alaska, Idaho, and Oregon. 
(5)ConsultationIf small business development centers have formed an association to pursue matters of common concern as authorized under section 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)), the Administrator shall consult with such association and give substantial weight to the recommendations of such association in selecting the grant recipients. 
(6)Deadline for initial selectionsThe Administrator shall make selections under paragraph (1) not later than 60 days after the promulgation of regulations under section 4. 
(c)Use of fundsAn eligible entity that receives a grant under the pilot program shall use the grant to— 
(1)identify second-stage small business concerns in the service delivery areas of the eligible entity; and 
(2)establish and conduct peer learning opportunities for such second-stage small business concerns. 
(d)Amount of grant 
(1)In generalExcept as provided in paragraph (2), a grant under the pilot program shall be in an amount that does not exceed the product obtained by multiplying—  
(A)the amount made available for grants under the pilot program for the fiscal year for which the grant is made; and 
(B)the ratio that the population of the State in which the eligible entity is located bears to the aggregate population the States in which eligible entities receiving grants for that fiscal year are located.  
(2)Minimum amount of grantA grant under the pilot program shall be in an amount not less than $50,000.  
(e)Matching requirementAs a condition of a grant under the pilot program, the Administrator shall require that a matching amount be provided from sources other than the Federal Government that— 
(1)is equal to the amount of the grant, or in the case of an eligible entity that is a community college, historically Black college, Hispanic-serving institution, or other minority institution, is equal to 50 percent of the amount of the grant; 
(2)is not less than 50 percent cash; 
(3)is not more than 50 percent comprised of indirect costs and in-kind contributions; and 
(4)does not include any indirect cost or in-kind contribution derived from any Federal program. 
(f)Quarterly report to Administrator 
(1)In generalEach eligible entity that receives a grant under the pilot program shall submit to the Administrator a quarterly report that includes— 
(A)a summary of the peer learning opportunities established by the eligible entity using grant funds; 
(B)the number of second-stage small business concerns assisted using grant funds; and 
(C)in the case of an eligible entity that receives a grant for a second fiscal year or any subsequent fiscal year— 
(i)any measurable economic impact data resulting from the peer learning opportunities established using grant funds; and 
(ii)the number of peer learning opportunities established by the eligible entity that have transitioned from operating using Government funds to operating without using Government funds. 
(2)Form of reportThe report required under paragraph (1) shall be transmitted in electronic form.  
(g)Data Repository and ClearinghouseIn carrying out the pilot program, the Administrator shall act as the repository of and clearinghouse for data and information submitted by the eligible entities. 
(h)Annual report on pilot programNot later than November 1 of each year, the Administrator shall submit to the President and to Congress, a report evaluating the success of the pilot program during the preceding fiscal year, which shall include the following: 
(1)A description of the types of peer learning opportunities provided with grant funds. 
(2)The number of second-stage small business concerns assisted with grant funds. 
(3)For fiscal year 2007 and each subsequent fiscal year of the pilot program— 
(A)data regarding the economic impact of the peer learning opportunities provided with grant funds; and 
(B)the number of peer learning opportunities established by grant recipients that have transitioned from operating using Government funds to operating without using Government funds. 
(i)Privacy Requirement 
(1)In generalA small business development center, consortium of small business development centers, or contractor or agent of a small business development center shall not disclose the name, address, or telephone number of any individual or small business concern receiving assistance under this section without the consent of such individual or small business concern, unless— 
(A)the Administrator is ordered to make such a disclosure by a court in any civil or criminal enforcement action initiated by a Federal or State agency; or 
(B)the Administrator considers such a disclosure to be necessary for the purpose of conducting a financial audit of a small business development center, but a disclosure under this subparagraph shall be limited to the information necessary for such audit. 
(2)Administrator use of informationThe privacy requirement under this subsection shall not— 
(A)restrict Administrator access to program activity data; or  
(B)prevent the Administrator from using client information to conduct client surveys. 
(j)Evaluation and ReportNot later than 3 years after the establishment of the pilot program, the Comptroller General of the United States shall— 
(1)conduct an evaluation of the pilot program; and 
(2)transmit to Congress and the Administrator a report containing the results of such evaluation along with any recommendations as to whether the pilot program, with or without modification, should be extended to include the participation of all small business development centers. 
(k)TerminationThe pilot program shall terminate on September 30, 2009. 
4.RegulationsAfter providing notice and an opportunity for comment and after consulting with the association described in section 3(b)(5) (if any such association has been formed), the Administrator shall promulgate final regulations to carry out this Act, including regulations that establish— 
(1)standards relating to the establishment and conduct of peer learning opportunities to be provided by grant recipients, including the number of individuals that may participate in a peer group that is part of a peer learning opportunity; 
(2)standards relating to the educational, technical, and professional competency of any facilitator who delivers peer learning opportunities under the pilot program; and 
(3)requirements for transitioning peer learning opportunities funded under the pilot program to non-governmental funding. 
5.DefinitionsIn this Act: 
(1)The term Administrator means the Administrator of the Small Business Administration. 
(2)The term peer learning opportunities means formally organized peer groups of owners, presidents and chief executive officers in non-competing second-stage business concerns, meeting regularly with a professionally trained facilitator. 
(3)The term second-stage small business concern means a small business concern that—  
(A)has experienced high growth demonstrated by— 
(i)an average annual revenue or employee growth rate of at least 15 percent during the preceding 3 years; or 
(ii)any 3 of the following: 
(I)Owning proprietary intellectual property. 
(II)Addressing an underserved or growing market. 
(III)Having a sustainable competitive advantage. 
(IV)Exporting goods or services outside of its community. 
(V)Having a product or service that is scalable to a large market. 
(VI)Ownership by minority individuals, service-disabled veterans, or women; and 
(B)does not exceed the size standard for the North American Industrial Classification System code of such concern, as established pursuant to section 3(a) of the Small Business Act (15 U.S.C. 632(a)). 
(4)The term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632). 
(5)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, and American Samoa. 
(6)The term community college has the meaning given that term in section 3301(3) of the Higher Education Act of 1965 (20 U.S.C. 7011(3)). 
(7)The term historically Black college means a part B institution, as defined in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)). 
(8)The term Hispanic-serving institution has the meaning given that term in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5)). 
(9)The term minority institution has the meaning given that term in section 365(3) of the Higher Education Act of 1965 (20 U.S.C. 1067k(3)). 
6.Authorization of Appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $1,500,000 for each of fiscal years 2006 through 2009. 
(b)Limitation on use of other fundsThe Administrator shall carry out this Act using only amounts appropriated in advance specifically for the purpose of carrying out this Act. 
 
 
July 28, 2005 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
